Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 07/23/2022.  Claims 1-20 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/23/2020 and 11/4/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,5-6,9-12,15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez (US 20180090942) in view of Saito (US 20150097611) in view of Devos (US 20200144839).


    PNG
    media_image1.png
    788
    840
    media_image1.png
    Greyscale

As to claim 1, Nunez discloses a system for supplying power from a multi-cell battery (Fig. 4 radio battery 424 may include two cells in series. [0048]) to a single-cell power management integrated circuit (Fig. 4 PMIC 450. Based on [0001] of the specification, Examiner will interpret a “single-cell” PMIC as a PMIC designed to operate in a range from 2.5 volts to 5.5 volts. See Fig. 4 and [0056]-[0058] of Nunez where PMIC 450 is designed to operate at 4V), the system comprising:
a first power terminal for receiving a positive battery terminal voltage signal from the multi-cell battery (Fig. 4 above. Input to regulator 422 where battery 424 directly coupled to regulator 422);
a second power terminal for receiving a cell voltage signal from the multi-cell battery (Fig. 4 above);
a voltage converter circuit (Fig.4 above, Regulator 422) configured to scale the positive battery terminal voltage signal to generate a scaled voltage signal (Power conditioned by regulator 422 steps down the power provided by battery 424 [0059]).
Nunez further discloses a control circuit (Fig. 4 processing unit 416 with multiplexer 412 and 444) configured to:
select one of the scaled voltage signal or the cell voltage signal based on a voltage at the second power terminal (Fig. 4 and [0056]-[0058] multiplexor 412 includes circuitry controlled by processing unit 416 which selects one of multiple power sources from which power is to be supplied to PMIC 450 through multiplexor 444. The inputs to multiplexor 412 include power provided by regulator 442 (i.e. pre-conditioned battery power) and power supplied directly from battery 424. The selection may be dependent on a determination of whether the charging voltage for battery 424 is within the nominal voltage range), and output a high-impedance single-cell power signal including the selected one of the scaled voltage signal or the cell voltage signal (Fig. 4 and [0056]-[0058] where power at the output of analog power multiplexor 444 (either the output of regulator 442 or the battery 424) is selected at the output of MUX 412 and provided to PMIC 450. Impedance output of MUX 412 to PMIC 450 identified as “high impedance” ).
Nunez further discloses a third power terminal for sending the high-impedance single-cell power signal to power management integrated circuit (Fig. 4 and [0056]-[0058] power at the output of multiplexor 444 is selected at the output of MUX 412 and provided to PMIC 450).
Nunez does not disclose/teach a signal buffer circuit configured to buffer the high-impedance single-cell power signal to generate a low-impedance single-cell power signal and sending the low-impedance single-cell power signal from the buffer (via the third power terminal) to a voltage sense pin of the single-cell power management integrated circuit.
Saito teaches a signal buffer circuit configured to buffer a high-impedance single-cell power signal to generate a low-impedance single-cell power signal (Fig. 1 and [0013] Voltage follower 102, or a unity gain buffer, is utilized to transfer a voltage signal at least substantially unchanged from an input source to an output source. Voltage followers can reduce loading effects due to the output voltage following (e.g., tracking) the input voltage.
It would have been obvious to a person of ordinary skill in the art to modify the system of Nunez to include a signal buffer circuit configured to buffer the high-impedance single-cell power signal to generate a low-impedance single-cell power signal further sending the low-impedance single-cell power signal from the buffer (via the third power terminal) to the single-cell power management integrated circuit, in order to prevent the high-impedance single-cell power signal from being affected by whatever currents or voltages that the load/PMIC produces (i.e. the functions of buffers in electrical circuits).
Even though Nunez in view Saito teaches the third power terminal sending the low-impedance single-cell power signal to the single-cell power management integrated circuit, Nunez in view Saito does not teach the third power terminal sending low-impedance single-cell power signal to the voltage sense pin of the PMIC.
De Vos teaches sending a power signal to the voltage sense pin of the PMIC ([0068]-[0069] where the primary battery voltage sensor 35 is connected to pin 12 in the PMIC to detect if a primary battery is available or not).
It would have been obvious to a person of ordinary skill in the art to modify the third power terminal of Nunez in view Saito to send the low-impedance single-cell power signal to the voltage sense pin of the PMIC in order to determine whether to operate the PMIC in a battery mode or another operating mode, as taught by De Vos [0068].
As to claim 2, Nunez in view Saito in view of De Vos teaches the system of claim 1.
Nunez in view Saito in view of De Vos does not specifically teach wherein the voltage converter circuit, the control circuit, and the signal buffer circuit are further configured to be enabled responsive to a device power control signal.
Nunez teaches a device power control signal configured to enable functions within an electronic system ([0053]  power-on circuit 418 may issue a power-on signal to the power management unit of radio 410, shown as PMIC 420. In response to receiving the power-on signal, PMIC 420 may cause power to be turned on in at least a portion of radio 410. For example, power may be supplied enabling processing unit 416 to execute program instructions to perform some or all of the methods described in Nunez.
It would have been obvious to a person of ordinary skill in the art to modify the system of Nunez to wherein the voltage converter circuit, the control circuit, and the signal buffer circuit are further configured to be enabled responsive to a device power control signal, in order to cause power to be turned on in the system, enabling processing unit 416 9control circuit) to execute its program instructions ([0053] of Nunez).
As to claim 5, Nunez in view Saito in view of De Vos teaches the system of claim 1, wherein the control circuit includes: a comparator (Fig. 4 Nunez processing unit 416 with multiplexers 412 and 444) configured to select the one of the scaled voltage signal or the cell voltage signal by comparing the voltage at the second power terminal to a reference voltage (Fig. 4 and [0056]-[0058] processing unit 416 which selects the one of multiple power sources from which power is to be supplied to PMIC 450 through multiplexor 444. The selection may be dependent on a determination of whether the charging voltage for battery 424 is within the nominal voltage range (i.e. compares voltage of battery to a nominal voltage range/reference)).
a power source selector (multiplexers 412 and 444 of Nunez) configured to output the selected one of the scaled voltage signal or the cell voltage signal by selectively coupling the voltage converter circuit or the second power terminal to the signal buffer circuit (Fig. 4 and [0056]-[0058] multiplexor 412 and 444 includes circuitry controlled by processing unit 416 which selects power provided by regulator 442 (i.e. pre-conditioned battery power) or power supplied directly from radio battery 424 to PMIC 450.  Nunez (Fig. 4 and [0056]-[0058]) in view Saito (Fig. 1 and [0013]) teaches a buffer circuit at the input of a Power management circuit  ).
As to claim 6, Nunez in view Saito in view of De Vos teaches the system of claim 5, a signal conditioning circuit (Regulator 422) configured to scale the voltage at the second power terminal by a predetermined scaling factor before the comparator compares the voltage at the second power terminal to the reference voltage (Regulator 422, Fig.4 above. Voltage at the second power terminal is the same voltage at the first power terminal which is the input of regulator 422. Power conditioned by SMPS regulator 422 steps down the power provided by battery 424 [0059]).
As to claim 9, Nunez in view Saito in view of De Vos teaches the system of claim 1, wherein the signal buffer circuit includes a voltage follower or an emitter follower (Fig. 1-2 and [0013] of  Saito voltage follower 102).
As to claim 10, Nunez in view Saito in view of De Vos teaches the system of claim 1, wherein the voltage converter circuit includes a voltage divider (Fig.4 of Nunez above. Power conditioned by regulator 422 steps down the power provided by  battery 424 [0059]), and wherein the signal buffer circuit includes an operational amplifier (Fig. 1-2 of Saito amplifier 106 comprise operational amplifier [0015]).
As to clam 11, Nunez discloses a method for supplying power from a multi-cell battery (Fig. 4 [0048] radio battery 424 may include two cells in series) to a single-cell power management integrated circuit (Fig. 4 PMIC 450. Based on [0001] of the specification, Examiner will interpret a “single-cell” PMIC as a PMIC designed to operate in a range from 2.5 volts to 5.5 volts. See Fig. 4 and [0056]-[0058] of Nunez where PMIC 450 is designed to operate at 4V) the method comprising:
receiving a positive battery terminal voltage signal from the multi-cell battery at a first power terminal (Fig. 4 above. Input to regulator 422 where battery 424 directly coupled to regulator 422);
receiving a cell voltage signal from the multi-cell battery at a second power terminal (Fig. 4 above showing “second terminal” from battery 424 );
scaling the positive battery terminal voltage signal with a voltage converter circuit to generate a scaled voltage signal (Regulator 422, Fig.4 above. Power conditioned by regulator 422 steps down the power provided by battery 424 [0059]).
selecting, with a control circuit (Fig. 4 processing unit 416 with multiplexer 412 and 444), one of the scaled voltage signal or the cell voltage signal based on a voltage at the second power terminal (Fig. 4 and [0056]-[0058] multiplexor 412 includes circuitry controlled by processing unit 416 which selects one of multiple power sources from which power is to be supplied to PMIC 450 through multiplexor 444. The inputs to multiplexor 412 include power provided by regulator 442 (i.e. pre-conditioned battery power) and power supplied directly from battery 424. The selection may be dependent on a determination of whether the charging voltage for battery 424 is within the nominal voltage range) and outputting, with the control circuit, a high-impedance single-cell power signal including the selected one of the scaled voltage signal or the cell voltage signal (Fig. 4 and [0056]-[0058] where power at the output of analog power multiplexor 444 (either the output of regulator 442 or the battery 424) is selected at the output of MUX 412 and provided to PMIC 450. Impedance output of MUX 412 to PMIC 450 identified as “high impedance” ).
Nunez further discloses a third power terminal for sending the high-impedance single-cell power signal to power management integrated circuit (Fig. 4 and [0056]-[0058] power at the output of multiplexor 444 is selected at the output of MUX 412 and provided to PMIC 450).
Nunez does not disclose/teach buffering the high-impedance single-cell power signal with a signal buffer circuit to generate a low-impedance single-cell power signal and sending the low-impedance single-cell power signal from the buffer (via the third power terminal) to a voltage sense pin of the single-cell power management integrated circuit.
Saito teaches buffering a power signal with a signal buffer circuit to generate a low-impedance power signal (Fig. 1 and [0013] Voltage follower 102, or a unity gain buffer, is utilized to transfer a voltage signal at least substantially unchanged from an input source to an output source. Voltage followers can reduce loading effects due to the output voltage following (e.g., tracking) the input voltage.
It would have been obvious to a person of ordinary skill in the art to modify the method of Nunez to include buffering the high-impedance single-cell power signal with a signal buffer circuit to generate a low-impedance single-cell power signal, to prevent the high-impedance single-cell power signal from being affected by whatever currents or voltages that the load/PMIC produces (i.e. the functions of buffers in electrical circuits).
Even though Nunez in view Saito teaches the third power terminal sending the low-impedance single-cell power signal to the single-cell power management integrated circuit, Nunez in view Saito does not teach the third power terminal sending low-impedance single-cell power signal to the voltage sense pin of the PMIC.
De Vos teaches sending a power signal to the voltage sense pin of the PMIC ([0068]-[0069] where the primary battery voltage sensor 35 is connected to pin 12 in the PMIC to detect if a primary battery is available or not).
It would have been obvious to a person of ordinary skill in the art to modify the third power terminal of Nunez in view Saito to send the low-impedance single-cell power signal to the voltage sense pin of the PMIC in order to determine whether to operate the PMIC in a battery mode or another operating mode, as taught by De Vos [0068].
As to claim 12, Nunez in view Saito in view of De Vos teaches the method of claim 11.
Nunez in view Saito in view of De Vos does not specifically teach disclose/teach further comprising enabling the voltage converter circuit, the control circuit, and the signal buffer circuit responsive to a device power control signal.
Nunez teaches a device power control signal configured to enable functions within an electronic system ([0053]  power-on circuit 418 may issue a power-on signal to the power management unit of radio 410, shown as PMIC 420. In response to receiving the power-on signal, PMIC 420 may cause power to be turned on in at least a portion of radio 410. For example, power may be supplied enabling processing unit 416 to execute program instructions to perform some or all of the methods described in Nunez.
It would have been obvious to a person of ordinary skill in the art to modify the method of Nunez to further comprise enabling the voltage converter circuit, the control circuit, and the signal buffer circuit responsive to a device power control signal, in order to cause power to be turned on in the system, enabling processing unit 416 9control circuit) to execute its program instructions ([0053] of Nunez).
As to claim 15, Nunez in view Saito in view of De Vos teaches the method of claim 11, further comprising:
selecting the one of the scaled voltage signal or the cell voltage signal by comparing the voltage at the second power terminal to a reference voltage with a comparator (Fig. 4 Nunez processing unit 416 with multiplexers 412 and 444) included in the control circuit (Fig. 4 and [0056]-[0058] processing unit 416 which selects the one of multiple power sources from which power is to be supplied to PMIC 450 through multiplexor 444. The selection may be dependent on a determination of whether the charging voltage for battery 424 is within the nominal voltage range (i.e. compares voltage of battery to a nominal voltage range/reference)).

outputting the selected one of the scaled voltage signal or the cell voltage signal as the high-impedance single-cell power signal by selectively coupling the voltage converter circuit or the second power terminal to the signal buffer circuit with a power source selector included in the control circuit (Fig. 4 and [0056]-[0058] multiplexor 412 and 444 includes circuitry controlled by processing unit 416 which selects power provided by regulator 442 (i.e. pre-conditioned battery power) or power supplied directly from radio battery 424 to PMIC 450.  Nunez (Fig. 4 and [0056]-[0058]) in view Saito (Fig. 1 and [0013]) teaches a buffer circuit at the input of a Power management circuit  ).
As to claim 16, Nunez in view Saito in view of De Vos teaches the method of claim 15, further comprising scaling the voltage at the second power terminal with a signal conditioning circuit prior to the comparator comparing the voltage at the second power terminal to the reference voltage (Regulator 422, Fig.4 above. Voltage at the second power terminal is the same voltage at the first power terminal which is the input of regulator 422. Power conditioned by SMPS regulator 422 steps down the power provided by battery 424 [0059]). 
As to claim 19, Nunez in view Saito in view of De Vos teaches the method of claim 11, further comprising buffering the high-impedance single-cell power signal with a voltage follower or an emitter follower included in the signal buffer circuit to generate the low-impedance single-cell power signal (Fig. 1-2 and [0013] of  Saito voltage follower 102 or a unity gain buffer, is utilized to transfer a voltage signal at least substantially unchanged from an input source to an output source. Voltage followers can reduce loading effects due to the output voltage following (e.g., tracking) the input voltage.).
As to claim 20, Nunez in view Saito in view of De Vos teaches the method of claim 11, further comprising: scaling the positive battery terminal voltage signal with a voltage divider included in the voltage converter circuit to generate the scaled voltage signal (Fig.4 of Nunez above. Power conditioned by regulator 422 steps down the power provided by  battery 424 [0059]); and buffering the high-impedance single-cell power signal with an operational amplifier included in the signal buffer circuit to generate the low-impedance single-cell power signal  (Fig. 1-2 of Saito amplifier 106 comprise operational amplifier [0015]).
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez (US 20180090942) in view of Saito (US 20150097611) in view of Devos (US 20200144839) in view of Burrell (US 20160246341) .
As to claim 3, Nunez in view Saito in view of De Vos teaches the system of claim 2. 
Nunez in view Saito in view of De Vos does not disclose/teach wherein the control circuit includes a delay timer configured to generate an on-switch control signal for the single-cell power management integrated circuit a predetermined period of time after the control circuit is enabled by the device power control signal.
Burrell teaches a control circuit including a delay timer configured to generate an on-switch control signal a predetermined period of time after the control circuit is enabled by the device power control signal ([0089] the power management system 100 instructs the target device to power on, a power-on delay T1 may be applied to delay powering on of the target device).
It would have been obvious to a person of ordinary skill in the art to modify the control circuit of Nunez in view Saito in view of De Vos to include a delay timer configured to generate an on-switch control signal for the single-cell power management integrated circuit a predetermined period of time after the control circuit is enabled by the device power control signal, in order to maximize energy conservation and avoid certain unnecessary power on operations as taught by Burrell ([0093]).
As to claim 13, Nunez in view Saito in view of De Vos teaches the method of claim 12.
Nunez in view Saito in view of De Vos does not disclose/teach  further comprising generating, with a delay timer included in the control circuit, an on-switch control signal for the single-cell power management integrated circuit a predetermined period of time after the control circuit is enabled by the device power control signal.
Burrell teaches generating an on-switch control signal a predetermined period of time after the control circuit is enabled by the device power control signal ([0089] the power management system 100 instructs the target device to power on, a power-on delay T1 may be applied to delay powering on of the target device).
It would have been obvious to a person of ordinary skill in the art to modify the method of Nunez in view Saito in view of De Vos to include generating an on-switch control signal a predetermined period of time after the control circuit is enabled by the device power control signal, in order to maximize energy conservation and avoid certain unnecessary power on operations as taught by Burrell ([0093]).
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez (US 20180090942) in view of Saito (US 20150097611) in view of Devos (US 20200144839) in view of Mahida (US 20120298494).
As to claim 4, Nunez in view Saito in view of De Vos teaches the system of claim 2.
Nunez in view Saito in view of De Vos does not disclose/teach wherein the system is further configured to receive the device power control signal from at least one selected from the group consisting of a rotary switch, a latched momentary button, and an external source.
Mahida teaches system is further configured to receive the device power control signal from a rotary switch ([0002] Rotary on/off switches are used in a variety of communication devices to provide a user interface for controlling operational functions such as power on/off,. For power on/off applications, the rotary switch may be designed to provide tactile feedback in the form of a click, or snap, to indicate that the switch has turned on or off.)
It would have been obvious to a person of ordinary skill in the art to modify the device power control signal of Nunez in view Saito in view of Devos with a rotary switch wherein the system is further configured to receive the device power control signal from the rotary switch in order to provide tactile feedback in the form of a click, or snap, to indicate that the switch  (thus the system) has turned on or off.
As to claim 14, Nunez in view Saito in view of De Vos teaches the method of claim 12.
Nunez in view Saito in view of De Vos does not disclose/teach further comprising receiving the device power control signal from at least one selected from the group consisting of a rotary switch, a latched momentary button, and an external source.
Mahida teaches receive a device power control signal from a rotary switch ([0002] Rotary on/off switches are used in a variety of communication devices to provide a user interface for controlling operational functions such as power on/off,. For power on/off applications, the rotary switch may be designed to provide tactile feedback in the form of a click, or snap, to indicate that the switch has turned on or off.)
It would have been obvious to a person of ordinary skill in the art to modify the device power control signal of Nunez in view Saito in view of Devos with a rotary switch wherein the method comprises receiving the device power control signal from at least one selected from the group consisting of a rotary switch, a latched momentary button, and an external source in order to provide tactile feedback in the form of a click, or snap, to indicate that the switch  (thus the system) has turned on or off.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez (US 20180090942) in view of Saito (US 20150097611) in view of Devos (US 20200144839) in view of Kapoor (US 20200073453).
As to claim 7, Nunez in view Saito in view of De Vos teaches the system of claim 1.
Nunez in view Saito in view of De Vos does not disclose/teach a power regulator circuit configured to generate a low-current, low-power supply signal for one or more always-on power domains in the single-cell power management integrated circuit from the positive battery terminal voltage signal of the multi-cell battery
Kapoor teaches a power regulator circuit configured to generate a low-current, low-power supply signal from the positive battery terminal voltage signal of the multi-cell battery (Fig. 1,3-4 [0012]-[0013],[0016] in electronic circuit 102,  voltage VDDR provided by a regulator 118 to an input of an always-on (AON) load 120. VDDR remains powered during a low power mode. Voltage VDDR is generated by battery 104/304. The electronic circuit 102 is implemented in a semiconductor chip or integrated circuit (IC) and included in low power applications in which the energy source 104 (i.e. battery) is limited. Electronic circuit 102 are applicable in low power devices using a limited energy source such as a rechargeable battery).
It would have been obvious to a person of ordinary skill in the art to modify the system of Nunez in view Saito in view of De Vos to include a power regulator circuit configured to generate a low-current, low-power supply signal for one or more always-on power domains in the single-cell power management integrated circuit from the positive battery terminal voltage signal of the multi-cell battery, in order to provide power to timers, clock circuitry, wakeup logic, reset functions, and, housekeeping circuits during low power modes ([0012] [0017] of Kapoor).
As to claim 17, Nunez in view Saito in view of De Vos teaches the method of claim 11.  
Nunez in view Saito in view of De Vos does not disclose/teach generating a low-current, low-power supply signal with a power regulator circuit for one or more always-on power domains in the single-cell power management integrated circuit from the positive battery terminal voltage signal of the multi-cell battery
Kapoor teaches generating a low-current, low-power supply signal from the positive battery terminal voltage signal of the multi-cell battery (Fig. 1,3-4 [0012]-[0013],[0016] in electronic circuit 102,  voltage VDDR provided by a regulator 118 to an input of an always-on (AON) load 120. VDDR remains powered during a low power mode. Voltage VDDR is generated by battery 104/304. The electronic circuit 102 is implemented in a semiconductor chip or integrated circuit (IC) and included in low power applications in which the energy source 104 (i.e. battery) is limited. Electronic circuit 102 are applicable in low power devices using a limited energy source such as a rechargeable battery).
It would have been obvious to a person of ordinary skill in the art to modify the method of Nunez in view Saito in view of De Vos to include generating a low-current, low-power supply signal with a power regulator circuit for one or more always-on power domains in the single-cell power management integrated circuit from the positive battery terminal voltage signal of the multi-cell battery, in order to provide power to timers, clock circuitry, wakeup logic, reset functions, and, housekeeping circuits during low power modes ([0012] [0017] of Kapoor). 
Claims 8 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez (US 20180090942) in view of Saito (US 20150097611) in view of Devos (US 20200144839) in view of Herrara (US 20080146188).
As to claim 8, Nunez in view Saito in view of De Vos teaches the system of claim 1, wherein the first power terminal is coupled to a B+ pin of the multi-cell battery (Fig. 4 above).
Nunez in view Saito in view of De Vos does not teach wherein the second power terminal is coupled to a single wire pin of the multi-cell battery.
Herrera teaches wherein the second power terminal is coupled to a single wire pin of the multi-cell battery (Fig. 1 Single wire pin of battery pack 102).
It would have been obvious to a person of ordinary skill in the art to modify the second power terminal of Nunez to be coupled to a single wire pin of the multi-cell battery, in order to provide a dedicated line for radio-battery data intercommunications utilizing known single-wire protocols and provide power to the battery powered accessory as taught by Herrera [0013].
As to claim 18, Nunez in view Saito in view of De Vos teaches the method of claim 11, further comprising:
receiving the positive battery terminal voltage signal at the first power terminal from a B+ pin of the multi-cell battery (Fig. 4 above).
Nunez in view Saito in view of De Vos does not teach receiving the cell voltage signal at the second power terminal from a single wire pin of the multi-cell battery.
Herrera teaches receiving the cell voltage signal at the second power terminal from a single wire pin of the multi-cell battery (Fig. 1 Single wire pin of battery pack 102).
It would have been obvious to a person of ordinary skill in the art to modify the second power terminal of Nunez to receive the cell voltage signal at the second power terminal from a single wire pin of the multi-cell battery, in order to provide a dedicated line for radio-battery data intercommunications utilizing known single-wire protocols and provide power to the battery powered accessory as taught by Herrera [0013].
Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cutcher et al (US US 20190372363)  is cited for having a power supply with a first and second output terminals. 
Veselic et al (US 20060287007)  is cited for providing power to a PMIC using regulated and unregulated sources. 
Li et al (US 20200127467)  is cited for having a PMIC 106 compatible with one-cell applications to achieve better cost structure. PMIC 106 has an operating input voltage compatible with one-cell battery voltage, and can be powered by one battery cell. The buck converter 108 converts a two-cell battery voltage to a one-cell battery voltage to power the PMIC 106 ([0007]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859